Citation Nr: 0825532	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  96-35 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for the service-connected 
left shoulder adhesive capsulitis, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from November 1988 to 
August 1994.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1996 decision of the Regional Office (RO) in Buffalo, 
New York, that denied the veteran's claim for an increase, in 
excess of 20 percent, for the service-connected left shoulder 
adhesive capsulitis.  In a January 1999 decision, the Board 
agreed with the RO's determination, and denied the veteran's 
claim for increase.  That decision found that the veteran was 
left-handed.

During the course of this appeal, the veteran's claim was 
transferred to the Nashville, Tennessee, because the veteran 
relocated to Tennessee.

The veteran appealed the January 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 1999 Joint Motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded.  In a June 1999 
Order, the Court granted the Joint Motion.  The case was 
subsequently returned to the Board.  Pursuant to the 
instructions in the Joint Motion, the case was remanded to 
the RO for additional development in August 2000.

In October 2002, during the course of the appeal, the RO 
granted service connection for a scar of the veteran's left 
shoulder, and assigned a separate 10 percent rating for the 
service-connected left shoulder scar.

By the time the case was returned to the Board for further 
appellate disposition, the veteran had perfected an appeal as 
to the issue of entitlement to service connection for a 
depressive disorder, claimed as secondary to the service- 
connected left shoulder disability.  This appeal arose from a 
June 1998 rating decision which denied service connection for 
depression.

The veteran testified at a personal hearing before a Veterans 
Law Judge at the RO in April 2003.  In a September 2004 
remand, the Board explained that, although the veteran had 
presented testimony at a personal hearing before a Veterans 
Law Judge sitting at the RO in April 2003, the tape of that 
hearing was lost and no transcript of the testimony provided 
at that time was prepared prior to the loss of the tape.  The 
veteran requested, and appeared for, another Board hearing, 
which was held via video conference at the RO in October 
2005, before the undersigned Veterans Law Judge sitting in 
Washington, DC.  A copy of the transcript is associated with 
the claims file.

In December 2005, the case was remanded to the RO again for 
additional development of the record.  Before the case was 
returned to the Board for further appellate review, the RO 
issued a rating decision in November 2006 which granted 
service connection for a depressive disorder.  Given the full 
grant of benefits on appeal with regard to that issue, it is 
no longer before the Board.

In a December 2006 supplemental statement of the case (SSOC), 
the RO confirmed the previous determination, and the case was 
subsequently returned to the Board.  In a May 2007 decision, 
the Board once again found that a rating in excess of 20 
percent was not warranted for the service-connected left 
shoulder adhesive capsulitis.

The veteran appealed that determination to the Court.  In an 
August 2007 unopposed Motion to the Court, the VA Secretary 
requested that the Board decision be remanded.  In a November 
2007 Order, the Court granted the Motion.  The case was 
subsequently returned to the Board.  The Board remanded the 
claim to the RO in January 2008 for further development and 
consideration. 

Although unfortunate, the appeal is once again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.




REMAND

The 20 percent rating currently assigned for the service-
connected left shoulder adhesive capsulitis compensates the 
veteran for his limited motion of the left shoulder due to 
arthritic pain.  

The Secretary, in his unopposed August 2007 Motion, referred 
to a November 2002 MRI report indicated that a May 2001 
examination report revealed pain on palpation over a healed 
scar at the proximal superior end of the 15 cm long scar.  
Thus, another VA examination was necessary to determine the 
nature of the veteran's left shoulder scar(s).  Finally, 
given the multiple surgeries on the left shoulder, the case 
was referred for extraschedular consideration under 38 C.F.R. 
§ 3.321.

The veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  Here the February 2008 examination 
report did not properly determine the nature of the veteran's 
left shoulder scar(s); nor was any consideration given to 
possible referral for extraschedular consideration under 38 
C.F.R. § 3.321 as directed in the Board's remand. 

In addition, the veteran's representative, in a July 2008 
informal brief, argued that an additional 10 percent rating 
be assigned under Diagnostic Code 4.73, Diagnostic Code 5304.  
Due to the need to remand the claim, this contention should 
also be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of the service-connected 
left shoulder scar(s).  The claims folders 
must be made available for the examiner to 
review.  The examiner should also describe 
the left shoulder scar(s) in terms of the 
rating schedule.  A complete rationale for 
any opinion expressed must be provided.

2.  Following the completion of the 
development requested, readjudicate the 
veteran's claim, including considering 
whether: 1)  an increased rating is 
warranted due to the veteran's left 
shoulder scar(s); 2) an additional 10 
percent rating should be assigned under 
Diagnostic Code 4.73, Diagnostic Code 
5304; and 3) whether referral for 
extraschedular consideration is warranted 
pursuant to 38 C.F.R. § 3.321.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC), and an appropriate 
period of time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

